Case 1:19-cv-01783-CFC Document 23 Filed 12/11/19 Page 1 of 9 PageID #: 117




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

 MARIA LEE, Derivatively on Behalf of   )
 FORTERRA, INC.,                        )
                                        )
                    Plaintiff,          )
                                        )
       v.                               )   Case No. 1: 19-cv-00089-CFC

 JEFFREY K. BRADLEY, W. MATTHEW         ~
 BROWN, LORI M. BROWNE, WILLIAM
 KERFIN, KYLE S. VOLLUZ, KEVIN          ~
 BARNER, ROBERT CORCORAN,               )
 SAMUEL D. LOUGHLIN, CLINT
 MCDONNOUGH, JOHN McPHERSON,            )
 CHRIS MEYER, JACQUES SARRAZIN,         ~
 CHADWICK S. SUSS and GRANT             )
 WILBECK,                               )
                                        )
                    Defendants,
                                        )
   -and-                                )
                                        )
 FORTERRA, INC., a Delaware corporation,)
                                        )
                   Nominal Defendant. )
                                        )
                                        )
                                        )
Case 1:19-cv-01783-CFC Document 23 Filed 12/11/19 Page 2 of 9 PageID #: 118




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

NANCY G. MALONEY, Derivatively on             )
Behalf of FORTERRA, INC.,                     )
                                              )
                      Plaintiff,              )
                                              )
       v.                                     )
                                                        Case No. I: 19-cv-0 1783-CFC
JEFFREY K. BRADLEY, W. MATTHEW                ~
BROWN, LORI M. BROWNE, WILLIAM )
KERFIN, KYLE S. VOLLUZ, KEVIN  )
BARNER, ROBERT CORCORAN,       )
SAMUEL D. LOUGHLIN, CLINT
McDONNOUGH, JOHN McPHERSON,                   j
CHRIS MEYER, JACQUES SARRAZIN, )
CHADWICK S. SUSS and GRANT     )
WILBECK,                       )
                                       )
                       Defendants,
                                       )
  -and-                                )
                                       )
FORTERRA, INC., a Delaware corporation,)
                                       )
                  Nominal Defendant. )
                                              )
                                              )
                                              )
                                              )



                     STIPULATION AND tpft6P8StenroRDER
                  CONSOLIDATING ACTIONS AND ESTABLISIDNG
               A BRIEFING SCHEDULE FOR CONSOLIDATED ACTION

       Plaintiffs Maria Lee ("Lee") and Nancy G. Maloney ("Maloney"), derivatively on behalf

ofForterra, Inc. ("Plaintiffs"), nominal party Forterra, Inc. ("Forterra") and defendants Jeffrey K.

 Bradley, W. Matthew Brown, Lori M. Browne, William Kerfin, Kyle S. Volluz, Kevin Barner,

 Robert Corcoran, Samuel D. Loughlin, Clint McDonnough, John McPherson, Chris Meyer,




                                                  -2-
Case 1:19-cv-01783-CFC Document 23 Filed 12/11/19 Page 3 of 9 PageID #: 119




Jacques Sarrazin, Chadwick S. Suss, and Grant Wilbeck ("Defendants"), by and through their

undersigned counsel, hereby stipulate as follows:

       WHEREAS, on July 31, 2018, Plaintiff Maloney filed a stockholder derivative complaint

in the Northern District of Texas against Defendants alleging breaches of fiduciary duties,

corporate waste and unjust enrichment (the "Maloney Texas Action").

       WHEREAS, in the Maloney Texas Action, Maloney sought, derivatively on behalf of

Forterra, unspecified damages, an order directing the return of certain payments made to

Defendants and imposing a constructive trust thereon, reasonable costs and attorneys' fees and

punitive damages;

       WHEREAS, on January 15, 2019, Plaintiff Lee filed a stockholder derivative complaint

in this Court against Defendants alleging violations of Section 14(a) of the Securities and

Exchange Act of 1934, as amended, and related rules, breaches of fiduciary duties, corporate

waste, constructive fraud and unjust enrichment (the "Lee Action").

       WHEREAS, in the Lee Action, Lee seeks, derivatively on behalf of Forterra, unspecified

damages, an order directing the return of certain payments made to Defendants, injunctive relief

and reasonable costs and attorneys' fees;

       WHEREAS, on April 18, 2019, this Court entered a stipulated order staying the Lee Action

until the United States District Court for the Northern District of Texas resolves pending motions

to dismiss a related federal securities class action (the "Securities Action");

       WHEREAS, on July 30, 2019, the Northern District of Texas dismissed the Maloney

Texas Action without prejudice on the grounds offorum non conveniens;

       WHEREAS, on September 23, 2019, Plaintiff Maloney refiled in this Court her

stockholder derivative complaint against Defendants alleging violations of Sections 14(a) and




                                                 -3-
Case 1:19-cv-01783-CFC Document 23 Filed 12/11/19 Page 4 of 9 PageID #: 120




20(a) of the Securities and Exchange Act of 1934, as amended, and related rules, breaches of

fiduciary duties, corporate waste and unjust enrichment (the "Maloney Delaware Action").

        WHEREAS, in the Maloney Delaware Action, Maloney seeks, derivatively on behalf of

Forterra, unspecified damages, an order directing the return of certain payments made to

Defendants and imposing a constructive trust thereon, reasonable costs and attorneys' fees and

punitive damages;

        WHEREAS, Forterra has represented in a recent filing with the United States Securities

and Exchange Commission that "[o]n November 4, 2019, the parties to the Securities Action

entered into a settlement agreement that is intended to fully and finally resolve all claims in the

 Securities Action," and that "[t]he parties intend to seek court approval for the settlement" in the

 Securities Action;

        WHEREAS, meanwhile, all Defendants have either been served with process or waived

service in the Maloney Delaware Action and the deadline for Defendants to answer, move, or

otherwise respond to the complaint in the Maloney Delaware Action is December 16, 2019; and

        WHEREAS, the parties have met and conferred and agree that, because consolidation of

the Lee and Maloney Delaware Actions would promote judicial economy and preserve both public

and private resources, the Court should consolidate the Lee Action and Maloney Delaware Action

pursuant to Fed. R. Civ. P. 42(a).

        THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the

parties hereto, through their undersigned counsel, subject to the approval of the Court, that:

        1.      The stay in the Lee Action is hereby lifted;

        2.      Pursuant to Fed. R. Civ. P. 42(a), the Lee Action and Maloney Delaware Action are

hereby consolidated (the "Consolidated Action") for all purposes. The Consolidated Action shall




                                                -4-
Case 1:19-cv-01783-CFC Document 23 Filed 12/11/19 Page 5 of 9 PageID #: 121




be recaptioned as "In re Forterra, Inc. Stockholder Derivative Litigation" and the Consolidated

Action will proceed under Case No. I: I 9-cv-00089-CFC, with all filings made under the following

caption:

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

IN RE FORTERRA, INC. STOCKHOLDER
DERIVATIVE LITIGATION                                Case No. I: I 9-cv-00089-CFC


This Document Relates To:

          ALL ACTIONS.

          3.   Any actions filed in or transferred to this Court which arise out of or relate to the

facts alleged in the Consolidated Action shall be consolidated with the Consolidated Action. This

Order shall apply to each case which is subsequently consolidated with the Consolidated Action.

          4.   Defendants shall have no obligation to respond to the individual complaints filed

 in the Lee Action, Maloney Delaware Action, or in any other action consolidated with the

Consolidated Action until Lead Plaintiff designates an operative complaint for the Consolidated

Action.

          5.   Plaintiffs Maria Lee and Nancy G. Maloney shall serve as Co-Lead Plaintiffs.

          6.   Bragar Bagel & Squire, P.C. and Robbins Geller Rudman & Dowd LLP shall serve

as Lead Counsel for plaintiffs in the Consolidated Action. The law firms of Rigrodsky & Long,

P.A. and Andrews & Springer LLP shall be appointed Delaware Counsel for Plaintiffs in the

Consolidated Action. Lead Counsel and/or Delaware Counsel shall have authority to speak for

plaintiffs in matters regarding pre-trial and trial procedure and settlement negotiations and shall

make all work assignments in such manner as to facilitate the orderly and efficient prosecution of

the Consolidated Action and to avoid duplicative or unproductive efforts. No plaintiff shall file or


                                               -5-
Case 1:19-cv-01783-CFC Document 23 Filed 12/11/19 Page 6 of 9 PageID #: 122




 initiate any motion, request for discovery, or other pre-trial or trial proceedings except through

 Lead Counsel and/or Delaware Counsel.

        7.      Defendants may rely upon all agreements made with Lead Counsel and/or

 Delaware Counsel, and such agreements shall be binding on all plaintiffs.

        8.      Service upon any plaintiff of all pleadings in the Consolidated Action, except those

 specifically addressed to a plaintiff other than Lead Plaintiff, shall be completed upon service of

 Lead Counsel and Delaware Counsel.

        9.      The parties shall take sixty days from the entry of this stipulation to attempt to

 resolve the disputed matters. If the parties are unable to reach a resolution within sixty days of

 entry of this stipulation as the Court's order, the Lead Plaintiffs will then have forty-five days to

 either designate an operative complaint or to file a consolidated complaint in the Consolidated

 Action. Defendants will then have forty-five days to answer, move, or otherwise respond to the

 consolidated complaint; Lead Plaintiffs will file opposition(s) to any motion(s) directed to such

 complaint within forty-five days after the motion's filing; and Defendants will file reply papers in

 connection with any such motion(s) within thirty days after the filing of Lead Plaintiffs'

 opposition.




                                                 -6-
Case 1:19-cv-01783-CFC Document 23 Filed 12/11/19 Page 7 of 9 PageID #: 123




 Dated: December 10, 2019             RIGRODSKY & LONG, P.A.

 Of Counsel:                          Isl Brian D. Long
                                      Brian D. Long (#4347)
 Marion C. Passmore                   Gina M. Serra (#5387)
 Melissa A. Fortunato                 300 Delaware Avenue, Suite 1220
 BRAGAR EAGEL & SQUIRE, P.C.          Wilmington, DE 19801
 885 Third A venue, Suite 3040        Telephone: (302) 295-5310
 New York, NY 10022                   Fax: (302) 654-7530
 Telephone: (212) 308-5858            bdl@rl-legal.com
 passmore@bespc.com                   gms@rl-legal.com
 fortunato@bespc.com
                                      Attorneys for Plaintiff Lee

 Of Counsel:                          ANDREWS & SPRINGER LLC

 Samuel H. Rudman                     Isl David M Sborz
 Mary K. Blasy                        Peter B. Andrews (#4623)
 ROBBINS GELLER RUDMAN                Craig J. Springer (#5529)
    &DOWDLLP                          David M. Sborz (#6203)
 58 South Service Road, Suite 200     3801 Kennett Pike
 Melville, NY 11747                   Building C, Suite 305
 Telephone: (631) 367-7100            Wilmington, DE 19807
 srudman@rgrdlaw.com                  Telephone: (302) 504-4957
 mblasy@rgrdlaw.com                   Fax: (302) 397-2681
                                      pandrews@andrewsspringer.com
 Curtis V. Trinko                     cspringer@andrewsspringer.com
 LAW OFFICES OF CURTIS V.             dsborz@andrewsspringer.com
     TRINKO,LLP
 39 Sintsink Drive West, 1st Floor    Attorneys for PlaintiffMaloney
 Port Washington, NY 11050
 Telephone: (516) 883-1437
 ctrinko@trinko.com

 Kenneth A. Elan
 LAW OFFICES OF KENNETH
    A.ELAN
 217 Broadway, Suite 603
 New York, NY 10007
 Telephone: (212) 962-1224
 elanfirm@yahoo.com




                                     -7-
Case 1:19-cv-01783-CFC Document 23 Filed 12/11/19 Page 8 of 9 PageID #: 124




 Of Counsel:                            ROSS ARONSTAM & MORITZ LLP

 M. Scott Barnard                       Isl David E. Ross
 Michelle A. Reed                       David E. Ross (#5228)
 Erin Brewer                            100 S. West Street, Suite 400
 AKIN GUMP STRAUSS HAUER &              Wilmington, Delaware 19801
 FELDLLP                                Telephone: (302) 576-1602
 2300 N. Field Street, Suite 1800       Fax: (302) 576-1100
 Dallas, TX 75201                       dross@ramllp.com
 Telephone: (214) 969-2800
 Facsimile: (214) 969-4343             Attorneys for Defendants W. Matthew Brown
 sbarnard@akingump.com                 and William Kerfin
 mreed@akingump.com
 erin.brewer@akingump.com



                                        ABRAMS & BAYLISS LLP

                                       Isl A. Thompson Bayliss
 Of Counsel:                           A. Thompson Bayliss (#4379)
                                       April M. Kirby (#6152)
 Angela C. Zambrano (pro hac vice      20 Montchanin Road, Suite 200
 forthcoming)                          Wilmington, Delaware 19807
  Yolanda C. Garcia (pro hac vice      Telephone: (302) 778-1000
 forthcoming)                          Fax: (302) 778-1001
  SIDLEY AUSTIN LLP                    bayliss@abramsbayliss.com
  2021 McKinney A venue, Suite 2000
  Dallas, Texas 75201                  Attorneys for Forterra, Inc., and Defendants
  Telephone: (214) 981-3300            Jeffrey K. Bradley, Lori M Browne, Kevin
  Angela.zambrano@sidley.com           Barner, Robert Corcoran, Samuel D. Loughlin,
  Y garcia@sidley.com                  Clint McDonnough, John McPherson, Chris
                                       Meyer, Jacques Sarrazin, Chadwick S. Suss,
                                       Kyle S. Volluz and Grant Wilbeck




                                      - 8-
Case 1:19-cv-01783-CFC Document 23 Filed 12/11/19 Page 9 of 9 PageID #: 125




                                            DLA PIPER LLP (US)

                                             Isl John L. Reed
                                            John L. Reed (#3023)
                                             1201 North Market Street
                                            Suite 2100
                                            Wilmington, Delaware 1980 I
                                            Telephone: (302) 468-5700
                                            Fax: (302) 394-2341
                                            john.reed@dlapiper.com

                                            Attorneys for Defendant Jacques Sarrazin




      SO ORDERED this   fl /t;,ay of   ffe_tt.,J,q   , 2019.




                                 THEHONORABLECOLM         ONNOLLY
                                 UNITED STATES DISTRICT JUDGE




                                           -9-
